      Case 2:20-cv-00980-WBV-DPC Document 61 Filed 06/17/20 Page 1 of 1




MINUTE ENTRY
CURRAULT, M. J.
JUNE 17, 2020

                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

AHMED BAQER ET AL.                                                     CIVIL ACTION

VERSUS                                                                 NO. 20-980

ST. TAMMANY PARISH GOVERNMENT ET AL.                                   SECTION “D” (2)


       I conducted a discovery telephone conference in this matter on this date concerning

plaintiffs’ First Ex Parte/Consent Motion for Discovery. R. Doc. 50, due to the absence of a

certification of consent.

       Participating were:     Maria Glorioso, Bhavani Raveendran, Ian Fallon, Devon Jacob, and
                               Nicolette Ward, counsel for plaintiffs;

                               Chad Collings, counsel for defendants.

       After considering the oral representations of counsel, IT IS ORDERED that plaintiffs’

motion is DENIED WITHOUT PREJUDICE. Counsel are directed to confer by telephone

pursuant to Fed. R. Civ. P. 26(f) and form a discovery plan that addresses discovery parameters

tailored to the class certification issue. Thereafter, counsel may refile a motion for discovery, either

on an ex parte/consent basis if all parties agree to the plan or on a contradictory basis should the

parties not agree, as necessary.
                                     17th day of June, 2020.
       New Orleans, Louisiana, this ______



                                                      ____________________________________
                                                        DONNA PHILLIPS CURRAULT
                                                       UNITED STATES MAGISTRATE JUDGE




 MJSTAR: 00:10
